



THESE SECURITIES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED, OR THE SECURITIES LAWS OF ANY STATE AND MAY NOT BE SOLD OR OFFERED FOR
SALE IN THE ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT FOR THE SECURITIES OR
AN OPINION OF COUNSEL OR OTHER EVIDENCE ACCEPTABLE TO THE COMPANY THAT SUCH
REGISTRATION IS NOT REQUIRED.


EXCHANGE AGREEMENT


THIS EXCHANGE AGREEMENT, dated as of June __, 2006, is made by and between
bioMETRX, Inc., a Delaware corporation (“Company”), and each purchaser
identified on the signature pages hereto (each, including its successors and
assigns, a “Purchaser” and collectively the “Purchasers”).


WHEREAS, the Company recently completed a closing of a private placement
offering (the “Offering”) pursuant to which it issued and sold to the Purchasers
65,000 shares of its Series A 5% Convertible Preferred Stock with a stated value
of $10.00 per share for an aggregate purchase price of $650,000 (“Preferred
Stock”); and


WHEREAS, in connection with the issuance of the Preferred Stock, the Company
issued to the Purchasers an aggregate of 216,666 A Warrants (“A Warrants”)
exercisable at $2.73 per share, and 216,666 B Warrants exercisable at $.10 per
share (“B Warrants”), and 21,667 shares of common stock as a prepayment of the
first year’s dividend; and


WHEREAS, the Company has subsequently determined to amend the terms of the
Offering so as to offer and sell 8% Convertible Notes (“Notes”), together with A
Warrants exercisable at $1.75 per share and B Warrants exercisable at $.10 per
share; and


WHEREAS, the Company and the Purchasers wish to provide for the terms and
conditions pursuant to which (i) the Purchasers shall exchange the 65,000 shares
of Preferred Stock for $650,000 of 8% Convertible Notes (“Notes”), of the
Company, (ii) the 216,666 A Warrants shall be exchanged for 650,000 new A
Warrants, (iii) the Company shall issue to the Purchasers an additional 108,334
B Warrants, and (iv) the Company shall issue to the Purchasers an additional
30,333 shares of common stock.


NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which the parties hereby acknowledge, the parties agree as follows:


1.    Exchange of Preferred Stock for Notes. The Company and the Purchaser
hereby agree that the 650,000 shares of Preferred Stock shall be exchanged for
$650,000 of Notes which are convertible into common stock at a conversion price
of $1.00 per share.


2.    Exchange Warrants. The Company and the Purchaser hereby agree that the
216,666 A Warrants shall be exchanged for 650,000 new A Warrants with an
exercise price of $1.75 per share.
 
 
 

--------------------------------------------------------------------------------

 
3.    Issuance of Additional B Warrants. The Company shall issue an additional
108,334 B Warrants to the Purchasers.


4.    Prepayment of Interest. The Company and the Purchaser hereby agree that
the Company shall issue an additional 30,333 shares of common stock to the
Purchasers as a prepayment of the first year’s interest.


5.    Closing. At the Closing, the Purchaser shall deliver the Preferred Stock
and the A Warrants to the Company, and the Company shall deliver the Notes,
650,000 new A Warrants, 108,334 additional B Warrants, and 30,333 additional
shares of common stock to the Purchasers.


5.    Further Assurances. In connection with the exchange of the Preferred Stock
and the A Warrant, the Purchasers, by entering into this Exchange Agreement,
agree to execute all agreements and other documents as reasonably requested by
the Company.


6.    Company Representations and Warranties and Covenants. The Company
represents, warrants and covenants to the Purchaser as follows:


a.    Organization. The Company is a corporation duly organized, validly
existing and in good standing under the laws of Delaware and has all requisite
corporate power and authority to own its properties and carry on its business as
now being conducted.


b.    Capitalization. As of the date of this Agreement, the authorized capital
stock of the Company consists of 25,000,000 shares of common stock, $.001 par
value per share, 6,987,492 shares of which are validly issued and outstanding
and 10,000,000 share of preferred stock, $.01 par value per share, none of which
are validly issued and outstanding.
 
c.    Authority; Enforceability. The Company has the requisite corporate power
and authority to execute and deliver this Agreement and to carry out its
obligations hereunder. The execution, delivery and performance of this Agreement
and the consummation of the transactions contemplated hereby have been duly
authorized by all necessary corporate action on the part of the Company and no
other corporate proceedings on the part of the Company are necessary to
authorize this Agreement or to consummate the transactions so contemplated. This
Agreement has been duly executed and delivered by the Company and constitutes a
valid and binding obligation of the Company, enforceable against the Company in
accordance with its terms, except as (a) enforceability may be limited by
applicable bankruptcy, insolvency, fraudulent transfer, moratorium or similar
laws from time to time in effect affecting creditors’ rights generally and (b)
the availability of equitable remedies may be limited by equitable principles of
general applicability.


 
 

--------------------------------------------------------------------------------

 
d.    Third Party Consents. No consent, authorization, order or approval of, or
filing or registration with, any governmental authority or other person is
required for the execution and delivery of this Agreement or the consummation by
the Company of any of the transactions contemplated hereby.


e.    Common Stock. All shares of the Company’s Common Stock to be issued
pursuant to this Agreement will be, when issued, free from liens, duly
authorized, validly issued, fully paid and non-assessable.


f.    No Other Representations or Warranties. Except as set forth above in this
Section 4, no other representations or warranties, express or implied, are made
in this Agreement by the Company to the Purchaser.


7.    Purchaser Representations and Warranties and Covenants. The Purchaser
represents, warrants and covenants to the Company as follows:


a.    Investment Representation. Purchaser acknowledges that the Notes are
restricted securities, that Purchaser is acquiring the Notes, A Warrants and B
Warrants for its own account with the present intention of holding the Notes, A
Warrants and B Warrants for purposes of investment and not with a view to
distribution within the meaning of the Securities Act of 1933, as amended and
that the Notes, A Warrants and B Warrants will bear a legend to such effect.
Purchaser has relied solely on its independent investigation in making the
decision to purchase the Notes, A Warrants and B Warrants.


b.    Registration Rights. The Purchasers shall not accept, and the Company
shall not pay, any payments that may have been or may be required to be made by
the Company to the Purchasers under the terms of the certain Registration Rights
Agreement between the Company and the Purchasers, dated April 28, 2006, that
arises from the failure of the Company to file timely, or the Securities and
Exchange Commission to declare effective timely, any registration statement
required to be filed by the Company for the benefit of any Purchaser. Further,
simultaneously with the execution of this Agreement, the parties are entering
into and executing a new Registration Rights Agreement pursuant to which the
Company is undertaking to prepare and file a registration statement covering the
proposed resale of the securities underlying the securities to be issued to the
Purchasers hereunder.


c.    No Other Representations or Warranties. Except as set forth above in this
Section 4, no other representations or warranties of any kind, express or
implied, are made in this Agreement by Purchaser to the Company.


8.    Miscellaneous.


a.    Survival of Representations, Warranties and Agreements. The
representations, warranties, covenants and agreements in this Agreement or in
any instrument delivered pursuant to this Agreement shall survive the Closing
and shall not be limited or affected by any investigation by or on behalf of any
party hereto.


 
 

--------------------------------------------------------------------------------

 
b.    Further Assurances. Each of the Company and Purchaser will use its, as the
case may be, best reasonable efforts to take all action and to do all things
necessary, proper or advisable on order to consummate and make effective the
transactions contemplated by this Agreement.


c.    Entire Agreement; No Third Party Beneficiaries. This Agreement (including
the documents, exhibits and instruments referred to herein) (a) constitutes the
entire agreement and supersedes all prior agreements, and understandings and
communications, both written and oral, among the parties with respect to the
subject matter hereof, and (b) is not intended to confer upon any person other
than the parties hereto any rights or remedies hereunder.


d.    Governing Law. This Agreement shall be governed and construed in
accordance with the laws of the State of New York without regard to any
applicable principles of conflicts of law.


e.    Counterparts. This Agreement may be executed in multiple counterparts,
each of which shall be deemed an original and all of which taken together shall
constitute one and the same document.


f.    Amendment and Modification. This Agreement may not be amended or modified
except by an instrument in writing signed by each of the parties hereto.


 
 

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, the parties have caused this Agreement to be duly executed
by their respective officers thereunto duly authorized as of the day and year
first above written.
 

        BIOMETRX, INC.  
   
   
    By:        

--------------------------------------------------------------------------------

          By:      

--------------------------------------------------------------------------------

Name:    

 
 
 

--------------------------------------------------------------------------------

 